          Case 2:19-cr-00190-JAD-NJK Document 33 Filed 08/24/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 4

 5
     UNITED STATES OF AMERICA,                         Case No.: 2:19-cr-00190-JAD-NJK
 6
                          Plaintiff,                               ORDER
 7 v.                                                        (Docket Nos. 24, 32)

 8 BRANDON LEWIS,
                         Defendant.
 9

10        Pending before the Court is Defendant Brandon Lewis’ motion to withdraw his motion to

11 suppress evidence. Docket No. 32. See also Docket No. 24 (motion to suppress). The Court

12 hereby GRANTS Defendant’s motion. Docket No. 32. The motion to suppress at Docket No. 24

13 is withdrawn.

14        IT IS SO ORDERED.

15        DATED: August 24, 2020.

16

17                                           NANCY J. KOPPE
                                             UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23
